UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1627


HENRY UCHE OKPALA,

                Plaintiff - Appellant,

          v.

COMPUTER SCIENCES CORPORATION, CSC,

                Defendant - Appellee,

          and

ROBIN SCHERMERHORN, CSC; DAVID H. MARTIN, CSC; WILLIAM
SHOCKRO, CSC; CENTERS FOR MEDICARE & MEDICAID SERVICES, CMS,
Third Party,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03614-JFM)


Submitted:   November 24, 2014              Decided:   November 26, 2014


Before WYNN and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Henry Uche Okpala, Appellant Pro Se. Brendan M. Greene, Samuel
Zurik, III, KULLMAN FIRM, PC, New Orleans, Louisiana; Frank
Daniel Wood,   Jr.,   KULLMAN   FIRM,   Birmingham,   Alabama,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Henry Uche Okpala appeals the district court’s order

dismissing with prejudice his wrongful termination action for

misconduct during discovery.                  We vacate and remand for further

proceedings.

              A district court may dismiss a civil action if a party

fails to comply with a discovery order or attend a properly

noticed       deposition.         Fed.      R.     Civ.    P.    37(b),      (d).        Such

dismissals      are    reviewed      for      an   abuse    of    discretion.            Nat’l

Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 642

(1976); see Mut. Fed. Sav. & Loan Ass’n v. Richards & Assocs.,

Inc., 872 F.2d 88, 92 (4th Cir. 1989) (discussing factors courts

consider      before    imposing     sanctions        under       Rule    37);    see    also

Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (setting

forth factors courts entertaining dismissal under Fed. R. Civ.

P.    41(b)    should    consider).           We    require      district     courts      “to

provide explicit and clear notice when they intend to dismiss

the    plaintiff’s       action      with        prejudice”      as   a    sanction       for

misconduct.       Choice Hotels Int’l, Inc. v. Goodwin & Boone, 11

F.3d 469, 471-72 (4th Cir. 1993).

              Upon     review   of      the      record,    we     conclude       that    the

district court failed to provide such notice before ordering the

dismissal of Okpala’s suit.                Accordingly, we vacate the order of

dismissal       and    remand     for      proceedings          consistent       with     this

                                              3
opinion.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the   materials

before   this   court   and   argument   would   not   aid    the   decisional

process.

                                                       VACATED AND REMANDED




                                     4